UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6361


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM SANFORD GADD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:02-cr-00240-1; 1:07-cv-00311)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Sanford Gadd, Appellant Pro Se.       Charles T. Miller,
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William   Sanford          Gadd       seeks    to     appeal      the    district

court’s    order    accepting        the     recommendation               of   the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2008) motion.        The order is not appealable unless a circuit

justice    or    judge   issues       a    certificate          of    appealability.               28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent   “a    substantial            showing        of    the   denial       of    a

constitutional       right.”          28     U.S.C.          § 2253(c)(2)        (2006).           A

prisoner        satisfies      this        standard           by     demonstrating            that

reasonable       jurists      would       find       that     any     assessment        of     the

constitutional      claims      by    the        district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Gadd has not

made    the    requisite      showing.           Accordingly,             we   deny    leave       to

proceed in forma pauperis, deny a certificate of appealability,

and dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the    court       and       argument        would      not    aid    the

decisional process.

                                                                                       DISMISSED

                                                 2